Case: 5:15-cr-00339-JG Doc #: 597 Filed: 06/02/20 1 of 4. PageID #: 3644


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                           :
 UNITED STATES OF AMERICA,                                 :          CASE NO. 5:15-cr-00339
                                                           :
                 Plaintiff,                                :          OPINION & ORDER
                                                           :          [Resolving Doc. 592]
 vs.                                                       :
                                                           :
 LOWRELL NEAL,                                             :
                                                           :
                 Defendant.                                :
                                                           :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Lowrell Neal requests a reduced sentence under the compassionate

 release statute, 18 U.S.C. § 3582. 1 The Government opposed Neal’s petition. 2 Neal

 replied. 3

             For the reasons stated below, the Court GRANTS Neal’s motion for compassionate

 release.

        I.          Background
             On January 8, 2016, Defendant Neal pleaded guilty to one count of conspiracy to

 possess with the intent to distribute 100 grams or more of a mixture containing heroin and

 500 grams of a mixture containing cocaine. 4 On April 14, 2016, this Court sentenced Neal

 to 105 months imprisonment with three years of supervised release. 5 Neal had been

 arrested on September 21, 2015, and he received credit for the detention time.


             1
                 Doc. 592. Neal filed his original petition pro se but filed his supplement and reply with counsel. Docs. 594,
 596.
             2
               Doc. 595.
             3
               Doc. 596.
             4
               Doc. 196.
             5
               Doc. 347.
Case: 5:15-cr-00339-JG Doc #: 597 Filed: 06/02/20 2 of 4. PageID #: 3645

 Case No. 1:15-cr-339
 Gwin, J.

          On April 22, 2020 Neal filed the instant motion for compassionate release. 6

          For the following reasons, the Court GRANTS IN PART Neal’s motion for

 compassionate release.

    II.          Discussion
          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon a motion from a

 defendant once 30 days have expired since the warden of the defendant’s facility received

 such a motion from the defendant. 7 Neal states that he requested compassionate release in

 a letter to the Warden on April 16. 8 Neal received a letter from the Elkton Warden, Mark

 Williams, dated April 27, 2020 acknowledging Neal’s compassionate release petition and

 denying the request. 9 Because more than 30 days have expired since Neal’s request, he

 has satisfied the exhaustion requirement.

          B. Eligibility
          To grant compassionate release, the Court must find that “extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”10 The Court must also

 consider the sentencing factors set forth in 18 U.S.C. § 3553. 11 Under the compassionate

 release statute, the Court may “reduce the term of imprisonment and impose a term of

 probation or supervised release with or without conditions that does not exceed the




          6
            Doc. 592.
          7
            18 U.S.C. § 3582(c)(1)(A)(i).
          8
            Doc. 592 at 15.
          9
            Doc. 596-1.
          10
             18 U.S.C. § 3582(a)(1)(A).
          11
               Id.

                                               -2-
Case: 5:15-cr-00339-JG Doc #: 597 Filed: 06/02/20 3 of 4. PageID #: 3646

 Case No. 1:15-cr-339
 Gwin, J.

 unserved portion of the original term of imprisonment.” 12

           Neal argues that he suffers from medical conditions that put him at higher risk of

 serious medical consequences, including death, if he contracts COVID-19. Specifically, he

 states that he has asthma and sickle beta thalassemia. 13 Neal correctly points out that his

 conditions are documented in his presentencing report. 14 Additionally, Neal was included

 on the list of medically vulnerable Elkton inmates pursuant to this Court’s order in Wilson

 v. Williams. 15

           Neal’s conditions, in conjunction with the Elkton COVID-19 conditions are

 extraordinary and compelling reasons that justify the grant of compassionate release. 16

 Because Neal is at a greater risk for medical complications if he contracts the virus and

 25% of Elkton inmates are infected, Neal’s health and life are in serious danger if he

 continues to serve his sentence at Elkton. Moreover, granting compassionate release here

 accords with 18 U.S.C. § 3553(a) and the Sentencing Commission’s policy statements.

    III.          Conclusion
           For the foregoing reasons, the Court GRANTS Neal’s request for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court orders that Neal shall serve his

 remaining months of imprisonment on supervised release. The conditions of that

 supervised release include those originally imposed at Neal’s sentencing, with the

 additional requirement of home incarceration with electronic monitoring. After Neal’s

 period of supervised release with home confinement expires it is to be followed by the


           12
                Id.
           13
                Doc. 594 at 1.
           14
                Doc. 277.
           15
                Wilson et al. v. Williams et al., No. 4:20-cv-00794-JG (N.D. Ohio April 30, 2020), ECF No. 35-1.
           16
                Commentary to FSG § 1B1.13.

                                                               -3-
Case: 5:15-cr-00339-JG Doc #: 597 Filed: 06/02/20 4 of 4. PageID #: 3647

 Case No. 1:15-cr-339
 Gwin, J.

 three years of supervised release imposed at Neal’s sentencing, under the supervised

 release terms of his original sentence. 17



 IT IS SO ORDERED.


 Dated: June 2, 2020                                s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




        17
             Doc. 347.

                                              -4-
